Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US 7,457,344) in view of Fukushi (US 2006/0006169).
Regarding claim 7, Fishman teaches an apparatus for inductively heating a work piece (abstract; as shown in Fig. 5), said apparatus comprising a capacitance (CTUNE, CTANK) connected to an induction coil (22) to form a tank circuit (as shown in Fig. 5) having a resonant frequency (Col. 5, lines 58-61); a power supply (12) arranged to deliver power to said tank circuit (as shown in Fig. 5), said power supply being capable of having a pre-determined constant output voltage or output current (Col. 5, lines 25-30; Col. 10, lines 43-47); a control circuit (26) arranged to measure the output voltage or output current that is not held constant (Col. 5, lines 37-57; Fig. 5); and said control circuit capable of being configured to correlate changes in the measured output voltage or output current to a temperature of the work piece (Col. 8, lines 8-13; Col. 10, lines 36-51).

Fukushi teaches a control circuit that turns off the power supply when the workpiece reaches a pre-determined temperature (p.0101) for bonding a member to the workpiece (this limitation is considered intended use, therefore, little or no patentable weight is given).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the control circuit of Fishman with Fukushi by configuring the control circuit to turn off the power the power supply when the workpiece reaches a pre-determined temperature, for safety reasons and comply with user requirements.
Regarding claim 8, Fishman and Fukushi combined teach the apparatus as set forth above, wherein said control circuit uses said measured output voltage or output current to determine an electrical resistance of said work piece and said control circuit employs a look up table to correlate said electrical resistance to a temperature of said work piece (Fishman, Col. 5, lines 37-57, Fig. 5, Col. 8, lines 8-13, Col. 10, lines 36-51;Fukushi, p.0101).
Regarding claim 9, Fishman and Fukushi combined teach the apparatus as set forth above, wherein said control circuit uses said measured output voltage or output current to calculate a temperature of said work piece (Fishman, Col. 5, lines 37-57, Fig. 5, Col. 8, lines 8-13, Col. 10, lines 36-51;Fukushi, p.0101).

Fishman and Fukushi combined fails to disclose wherein the induction coil is a triple racetrack coil including three oblong-shaped windings.
It would have been an obvious matter of design choice to provide a triple racetrack coil including three oblong-shaped windings since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the induction coil of Fishman.
Regarding claim 12, Fishman and Fukushi combined teach the apparatus as set forth above, wherein a thermally conductive heat spreader (Fishman; crucible 10) is in close proximity to the windings of the induction coil to more uniformly distribute the thermal energy produced by the induction coil (Fishman; as shown in Fig. 5).
Regarding claim 13, Fishman and Fukushi combined teach all the elements of the claimed invention as set forth above, except for, wherein the capacitance is connected to the induction coil in parallel to form a parallel resonant tank circuit.
It would have been an obvious matter of design choice to connect the capacitance in parallel to the induction coil since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the connection of Fishman.
Regarding claim 14, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the sum of the resistance of the induction coil, the resistance of the 
Regarding claim 15, Fishman and Fukushi combined teach the apparatus as set forth above, wherein an increase in temperature of the work piece causes an increase in resistance of the work piece (Fishman; Col. 7, lines 61-67 and Col. 8, lines 1-23).
Regarding claim 16, Fishman and Fukushi combined teach the apparatus as set forth above, wherein an increase in resistance of the work piece causes the current drawn from the power supply to increase (Fishman, Col. 7, lines 55-67 and Col. 8, lines 1-59; Fukushi, p.0099).
Regarding claim 17, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the pre-determined temperature of the work piece is maintained for a pre-determined period of time (Fukushi; p.0087).
Regarding claim 18, Fishman and Fukushi combined teach the apparatus as set forth above, wherein a pre-determined temperature of the work piece is maintained for a longer period of time when the work piece is cold and/or moist (Fishman; Col. 6, lines 59-67 and Col. 7, lines 1-3).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman and Fukushi as set forth above, and further in view of N.G. Spoth (US 3,484,840).
Fishman and Fukushi combined teach the apparatus as set forth above, wherein the induction coil is configured to be supported over the work piece by a base portion (Fishman; crucible 10) of the apparatus (Fishman; as shown in Fig. 5).

N. G. Spoth teaches a melting apparatus comprising an induction coil (18) configured to be supported over a workpiece (21, 22) by a base portion (11) such that the induction coil is between the workpiece and the base portion of the apparatus (as shown in Fig. 1-2).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the apparatus of Fishman and Fukushi, with N. G. Spoth, by providing a base portion surrounding the outer perimeter of the induction coil, for safety reasons, and to protect the coil from damage.  
Regarding claim 19, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the induction coil is supported over the work piece by a base portion (Fishman; crucible 10) of the apparatus (Fishman; as shown in Fig. 5).
Fishman and Fukushi combined fail to disclose wherein the base portion surrounds at least an outer perimeter of the induction coil.
N. G. Spoth teaches a melting apparatus comprising an induction coil (18) configured to be supported over a workpiece (21, 22) by a base portion (11), wherein the base portion surrounds at least an outer perimeter of the induction coil (as shown in Fig. 1-2).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the apparatus of Fishman and Fukushi, with N. G. Spoth, by providing a base portion surrounding the .  
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. Regarding claim 7, Applicant argues that “The examiner argues that the underlined limitation above “is considered intended use, therefore, little or no patentable weight is given’. The examiner is directed to MPEP §2173.05(g). A function limitation is an attempt to define something by what it does, rather than by what it is. There is nothing inherently wrong with defining some part of an invention in functional terms. A functional limitation must be evaluated and considered, just like any other limitation of the claim. Applicant submits that the recitation of “wherein said control circuit turns off said power supply when said correlation indicates said work piece has reached a pre- determined target temperature for bonding a member to the workpiece” is a functional limitation and must be evaluated and considered.” on remarks page 6, lines 23-26 and page 7, lines 1-6.  In response to Applicant’s arguments, Fukushi teaches a control circuit that turns off the power supply when the workpiece reaches a pre-determined temperature (p.0101) for bonding a member to the workpiece (this limitation is considered intended use, therefore, little or no patentable weight is given). Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the control circuit of Fishman with Fukushi by configuring the control circuit to turn off the power the power supply when the workpiece reaches a pre-determined temperature, for safety reasons and comply with user requirements.
capable of being configured to correlate changes in the measured output voltage or output current to a temperature of the work piece (Col. 8, lines 8-13; Col. 10, lines 36-51).
Applicant further argues that “As mentioned above, claim 7 now recites “wherein said control circuit turns off said power supply when said correlation indicates said work piece has reached a pre-determined target temperature for bonding a member to the workpiece”. This target temperature corresponds to a bonding condition of the workpiece. Applicant submits that one skilled in the art would not look to a prior art configuration related to a routine triggered by an error temperature and/or an error 
Applicant further argues that “Applicant respectfully submits that Fukushi is not analogous art. The examiner is directed to MPEP 2141.01(a). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "In order to rely on a reference as a basis for rejection of an applicant's invention, the reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the inventor was concerned.” In the present case, Fukushi is directed to printer or a copying machine. Clearly, this is not in the field of applicant’s endeavor (an apparatus for inductively heating a work piece). Likewise, there is nothing in Fukushi to suggest it is reasonably pertinent to the particular problem with which the inventors In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Fukushi is directed to the analogous art of induction heating.
Applicant also argues that “Applicant submits that nowhere in Fishman or Fukushi is there a disclosure of how the current values correspond to a correlation of changes in the measured output voltage or output current to the temperature of the workpiece, or how to provide a thermistor configured for detecting a surface temperature of the workpiece (such as the material in the crucible of Fishman). Because of the examiner’s sole reliance on paragraph [0099] of Fukushi directed to the current value of the magnetic coil and a thermistor configured for detecting a surface temperature, there needs to be some disclosure or suggestion of how to correlate changes in a measured output voltage or output current, and/or how to provide a thermistor configured for detecting a surface temperature of the material in the crucible of Fishman before being considered obvious. This has not been done in this case. Applicant submits that modifying the control circuit of Fishman with the teachings of Fukushi is clearly not obvious from the teachings of the art of record.” on remarks page 
Regarding claim 8, Applicant argues that “There is no teaching or disclosure in Fukushi of providing a control circuit which employs a look up table to correlate said electrical resistance to a temperature of said work piece. Instead, paragraph [0099] of Fukushi describes a jammed state of the printer/copier wherein, as mentioned above, a routine is triggered by an error temperature and/or an error message. The features of claim 8 are not disclosed or suggested in the art of record. Therefore, claim 8 is patentable and should be allowed.” on remarks page 13, lines 9-15.  In response to Applicant’s arguments, Fishman and Fukushi combined teach wherein said control circuit uses said measured output voltage or output current to determine an electrical resistance of said work piece and said control circuit employs a look up table to correlate said electrical resistance to a temperature of said work piece (Fishman, Col. 5, lines 37-57, Fig. 5, Col. 8, lines 8-13, Col. 10, lines 36-51;Fukushi, p.0101).
Regarding claim 9, Applicant argues that “There is no teaching in Fukushi of using a measured output voltage to calculate a temperature. Additionally, although Fukushi mentions comparing current values, there is no teaching of a control circuit using an output current to calculate a temperature of a work piece, as claimed in applicant’s claimed configuration. Again, the examiner merely points to paragraph 
Applicant further argues that “In Fishman, this would not be possible because the coil surrounds the crucible, and the 'workpiece’ to be heated (i.e. the conductive material) is inside the crucible, resulting in the crucible being between the workpiece (or conductive material) and the coil. There is no teaching or disclosure in the art of record of “wherein the induction coil is configured to be supported over the work piece by a base portion of the apparatus such that the induction coil is between the work piece and the base portion of the apparatus”, as recited in amended claim 10.” on remarks page 14, lines 24-29 and page 15, line 1.  In response to Applicant’s arguments, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the induction coil is configured to be supported over the work piece by a base portion (Fishman; crucible 10) of the apparatus (Fishman; as shown in Fig. 5). Fishman and Fukushi combined fail to disclose wherein the induction coil is between the work piece and the base portion of 
Applicant further argues that “The examiner relies on the crucible 10 of Fishman as teaching the claimed base (see rejection of claim 10) and the active induction coil 22 of Fishman as teaching the claimed induction coil. However, the configuration of Fishman requires that the active induction coil 22 surrounds the crucible 10 (see col. 5, lines 25-57, and Fig. 5). There is no teaching or disclosure in Fishman of the crucible surrounding the active induction coil. Furthermore, there would be no motivation to have a configuration where the crucible surrounds the active induction coil as this would render the configuration as inoperable for its intended purpose.” on remarks page 15, lines 17-24.  In response to Applicant’s arguments, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the induction coil is supported over the work piece by a base portion (Fishman; crucible 10) of the apparatus (Fishman; as shown in Fig. 5). Fishman and Fukushi combined fail to disclose wherein the base portion surrounds at least an outer perimeter of the induction coil. N. G. Spoth teaches a melting apparatus comprising an induction coil (18) configured to be supported over a workpiece (21, 22) by a base portion (11), wherein the base portion surrounds at least 
Regarding claims 11-18, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        01/14/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761